Citation Nr: 1419505	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a cold injury, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied reopening the claim for the benefit sought on appeal. 

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2012.  A transcript of this hearing is associated with the electronic claims file.

In June 2012, the Board issued a decision denying the Veteran's claim to reopen.  The Veteran appealed the denied claim to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties.  

When this case was most recently before the Board in November 2013, it was remanded for additional evidentiary development.  The appeal has now returned to the Board for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

At the outset, as asserted by the Veteran's representative in a March 2014 Informal Hearing Presentation, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Veteran has an opportunity to receive a new hearing.  The Board agrees with this assertion.  As such, it must be determined whether the Veteran desires a Travel Board hearing, and if so, the Veteran should be scheduled for one.

In a statement received from the Veteran's spouse in January 2014, she indicated that new evidence was available with Dr. C.A.  She also noted that the Veteran received treatment from VA in 2002 or 2003 for his claimed condition.  To the extent that such records relate to treatment or evaluation for the Veteran's claimed condition, they may contain evidence pertinent to this appeal and should be sought on remand.  

Finally, in the March 2014 informal hearing presentation, the Veteran's representative also asserted that the January 2014 supplemental statement of the case (SSOC) is "woefully inadequate" as it does not address additional evidence submitted by the Veteran that was reference in the JMR.  The representative proceeds to waive AOJ review of some of the newly submitted evidence but does not provide a complete waiver of evidence.  As such, the AOJ should ensure that once the claim is readjudicated, if the claim remains denied, an SSOC is provided to the Veteran and his representative that addresses all information received since the January 2011 statement of the case (SOC).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Clarify whether the Veteran desires a Travel Board hearing.  If so, schedule the Veteran for a Travel Board hearing at the appropriate RO.  The Veteran should be notified of the date, time, and place of such a hearing by letter mailed to his current address of record.

2.  Inform the Veteran that he should submit a copy of all available records, not already of record, pertaining to post-service treatment or evaluation of his residuals of a cold injury, or provide authorization necessary to obtain a copy of the records on his behalf.

3.  Then, undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's residuals of a cold injury, to specifically include treatment records from Dr. C.A. and the VA from 2002 to 2003.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4.  Then, adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, an SSOC should be furnished to the Veteran and his representative, addressing all information received since the January 2011 SOC, and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


